Case 19-17731-elf         Doc 41     Filed 09/01/21 Entered 09/01/21 11:07:46                Desc Main
                                     Document Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                         )  CHAPTER 13
                                         )
IN RE                                    )  CASE NO.: 19-17731-ELF
                                         )
      ANDREA E. MCNAMEE, and             )
      SHAWN MCNAMEE,                     )
                           Debtors       )
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ )
ALLY FINANCIAL,                          )  HEARING DATE:
                           Movant        )  Tuesday, September 28, 2021
               vs.                       )  9:30 A.M.
                                         )
ANDREA E. MCNAMEE, and                   )
SHAWN MCNAMEE,                           )
                           Respondent(s) )
          and                            )  LOCATION:
                                         )  United States Bankruptcy Court 900
WILLIAM C. MILLER, ESQ.                  )  Market Street
                           Trustee       )  Courtroom No. 1
                                         )  Philadelphia, PA 19107
                                         )
                   MOTION FOR RELIEF FROM AUTOMATIC STAY

      AND NOW, comes the above-captioned Movant, Ally Financial, by and through their attorney,

Jason Brett Schwartz, Esquire, who files this Motion based upon the following:

      1.     The Movant is a corporation having a principal place of business located at 1234 Main,

Desoto, T X 75115.

      2.     T he Respondents, Andrea E. McNamee and Shawn McNamee are an individual with a

mailing address at 659 Haunted Lane, Bensalem, PA 19020, who have filed a Petition under Chapter 13

of the Bankruptcy Code.

      3.     On or about April 18, 2015, Debtors Andrea E. McNamee and Shawn McNamee entered

into a Retail Installment Sales Contract, involving a loan in the amount of $37,353.90 for the purchase of

a 2015 JEEP Wrangler Utility 4D Unlimited Sahara 4WD V6.

      4.     The vehicle secured by the Contract has V.I.N. 1C4HJWEG7FL623017.
Case 19-17731-elf            Doc 41   Filed 09/01/21 Entered 09/01/21 11:07:46               Desc Main
                                      Document Page 2 of 3



       5.     Movant is the assignee of the Contract.

       6.     The above ‒ described vehicle is encumbered by a lien with a payoff in the amount of

$4,725.32 plus other appropriate charges as of August 26, 2021 but subject to change. The regular
monthly payment is $592.93 at an interest rate of 4.44%.

       7.      Applying payments received to the earliest payment due, payments have been missed post-

petition, since March 01, 2021 in the amount of $3,010.82, plus all applicable late charges, interest,
attorneys' fees and costs.

       8.     The Property has a N.A.D.A. Value of $31,075.00.

       9.     The vehicle is not necessary to an effective reorganization.

       10.    The Movant is the only lienholder of record with regard to the vehicle.

       11.    In order to proceed with repossession of the vehicle, relief from the automatic stay must be

obtained.

       12.    Failure to make adequate protection payments is cause for relief from the automatic stay.

       13.    The Movant has incurred attorney's fees in the filing of this Motion.

       14.    The vehicle is a rapidly depreciating asset. Movant requests the waiver of Rule 4001(a)(3).
Case 19-17731-elf       Doc 41      Filed 09/01/21 Entered 09/01/21 11:07:46        Desc Main
                                    Document Page 3 of 3



      WHEREFORE, Movant prays for your Honorable Court to enter an Order permitting the Movant

to proceed with the repossession proceedings of the aforementioned vehicle.

                                                    Respectfully submitted,
                                                    Mester & Schwartz, P.C.
                                                    /s/ Jason Brett Schwartz
                                                    Jason Brett Schwartz, Esquire
                                                    Attorney for Movant
                                                    1917 Brown Street
                                                    Philadelphia, PA 19130
                                                    (267) 909-9036
